Fourth Court of Appeals
                                San Antonio, Texas
                                    February 26, 2020

                                   No. 04-19-00234-CV

                          Johnathan David RICE and Diana Rice,
                                       Appellants

                                            v.

LEWIS ENERGY GROUP, L.P.; Lewis Petro Properties, Inc.; Lewis Resource Management,
          LLC; Segundo Navarro Drilling, Ltd.; and Tercero Navarro, Inc.,
                                  Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-08936
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
       The Appellants’ Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended until March 3, 2020.

      It is so ORDERED on February 26, 2020.

                                                                PER CURIAM


      ATTESTED TO: _______________________
                   MICHAEL A. CRUZ
                   CLERK OF COURT